DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alpman et al (US 2020/0091608; art cited by applicant) in view of Desclos et al (US 2014/0133525).
Regarding independent claim 1, Alpman teaches an antenna system (7800) (see paragraph [1078]; and figure 78), comprising: an antenna array comprising a plurality of antenna elements (7808) (see paragraph [1079]; and figure 78); an array controller configured to control operation of the antenna array for beam forming of the antenna array (see paragraph [2155]; and figure 354); a radiofrequency circuit (fig. 78, 7804); a transmission line coupling the radiofrequency circuit to the array controller, the transmission line configured to carry a radiofrequency signal for communication via the antenna array; wherein: the radiofrequency circuit is configured to modulate an antenna array control signal onto the radiofrequency signal to generate a transmit signal for communication over the transmission line to the array controller (coax cable connection (7806) configured to communicate a modulated signal (7854) to a radio front end module (RFEM) (7802) (see paragraph [1100]; and figure 78). Alpman fails to teach an antenna system comprises a transmission line coupling a radiofrequency circuit to an array controller, wherein the array controller is configured to demodulate an antenna array control signal from a transmit signal. However, the feature is merely a matter of design option from the disclosures of Alpman (the RFEM (7802) is coupled to a baseband sub-system (BBS) (7804) via a single coax cable (7806) (see paragraph [1079]; and figure 78); the RFEM can include an RF receiver, an RF transmitter, a clock despreader, and a transmit (TX)/receive (RX) switch, wherein the clock despreader demodulates and recovers a control signal (see paragraphs [1079], [1100]; and figures 78, 81); and each of phase shifters can receive a separate phase adjustment signal in the form of a control signal (7860) generated by the clock despreader (7852) (see paragraph [1083]; and figure 78). Moreover, Desclos, from the same field of endeavor, teaches an antenna control system comprising a transmission line coupling a radiofrequency circuit to an array controller, wherein the array controller is configured to demodulate an antenna array control signal from a transmit signal. See figs. 5-7, [0011], [0031]-[0033] and [0041]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Alpman by employing the teachings as taught by Desclos in order to arrive at the claimed invention.
Regarding independent claim 14, the claim is a corresponding method claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1.
	Regarding dependent claims 2 and 20, Alpman as modified by Desclos further teaches wherein the antenna array control signal specifies a phase shift for one or more of the plurality of antenna elements, and wherein the array controller is configured to implement the phase shift at the one or more of the plurality of antenna elements. See Alpman: fig. 354 and claims 103-104.
Regarding dependent claims 3 and 19, Alpman as modified by Desclos further teaches wherein the antenna array control signal specifies an amplitude for one or more of the plurality of antenna elements, and wherein the array controller is configured to implement the amplitude at the one or more of the plurality of antenna elements. See Alpman: [0968], the second transceiver parts within the RFEM can include circuitry for performing amplitude adjustment of the signals prior to transmission via the phased antenna arrays.
Regarding dependent claim 4, Alpman as modified by Desclos further teaches wherein the antenna array is a first antenna array, the antenna system further comprising: a second antenna array coupled to a second array controller, wherein the second array controller is configured to control operation of the second antenna array to operate the second antenna array to support multiple input multiple output (MIMO) communication with the first antenna array, wherein a second transmission line is coupled to the second array controller. See Alpman: [1001]; and figure 65, a distributed phased array system with a single BBS and multiple RFEMs (6502, 6504) with MIMO support and a single coax cable (6536, 6538) between the BBS and each of the RFEMs, wherein the RFEMs include the phased antenna arrays (6548, 6550, 6560, and 6562).
Regarding dependent claims 6 and 15, Alpman as modified by Desclos further teaches wherein the transmission line is a single coaxial cable. See Alpman: [1079] and figure 78, a single coax cable (7806); and Desclos: figs. 5 and 6.
Regarding dependent claim 7, Alpman as modified by Desclos further teaches further comprising a tuning circuit coupled to a parasitic element, the parasitic element disposed proximate to the antenna array, wherein: the radiofrequency circuit is configured to modulate a parasitic element control signal onto the radiofrequency signal to generate the transmit signal for communication over the transmission line to the tuning circuit; and the tuning circuit is configured to demodulate the parasitic element control signal from the transmit signal and control operation of the parasitic element for beam steering based on the parasitic element control signal. See Desclos: figs. 3-6, tuning decoder.
Regarding dependent claim 8, Alpman as modified by Desclos further teaches a front end module, wherein at least a first portion of the front end module is disposed proximate the radiofrequency circuit. See Alpman: [1079]; and figure 78, the RF front-end module (RFEM) (7802) is coupled to a baseband sub-system (BBS) (7804) via a single coax cable (7806).
Regarding dependent claim 9, Alpman as modified by Desclos further teaches wherein at least a second portion of the front end module is disposed proximate the antenna array. See Alpman: [1079]; and figure 78, the RFEM (7802) can include a phased antenna array (7808).
Regarding dependent claim 10, Alpman as modified by Desclos further teaches wherein the radiofrequency signal is in a frequency band of about 24 GHz to about 86 GHz. See Alpman: [1114], each of the RFEMs can be configured for reception and transmission of wireless signals in a specific band (e.g., a 28 GHz band, a 39 GHz band, a 60 GHz ISM band such as WiGig or a 5G communication band).
Regarding dependent claim 11, Alpman as modified by Desclos further teaches wherein the radiofrequency circuit is physically separated from at least one of the array controller or antenna array. See Alpman: fig. 78, the RFEM (RF front-end module) (7802) is physically separated from a baseband sub-system (BBS) (7804).
Regarding dependent claim 12, Alpman as modified by Desclos further teaches wherein the antenna system is disposed in a mobile device. See Alpman: [0789]; and figure 25, a mobile device (2500) includes multiple RFEMs, and each RFEM can include co-located NFC antenna and mmWave phased array antenna.
Regarding dependent claim 13, Alpman as modified by Desclos further teaches wherein the transmit signal further comprises DC power for the antenna array controller. See Alpman: [1091], the BBS can communicate a DC power signal together with the modulated signal to the RFEM; and Desclos: [0032] and [0034].
Regarding dependent claim 18, Alpman as modified by Desclos further teaches wherein modulating the control signal onto the radiofrequency signal comprises selectively varying an amplitude associated with a carrier signal. See Alpman: [0968], the second transceiver parts within the RFEM can include circuitry for performing amplitude adjustment of the signals prior to transmission via the phased antenna arrays and Desclos: [0026] and [0035].

Claims 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alpman et al (US 2020/0091608; art cited by applicant) in view of Desclos et al (US 2014/0133525) and further in view of Wedig et al (US 2016/0335857) or Tsai (US 2012/0229307).
Regarding dependent claims 5, 16 and 17, Alpman as modified by Desclos teach all subject matter claimed except to further teach wherein the radiofrequency circuit is configured to modulate the antenna array control signal onto the radiofrequency signal by amplitude-shift keying modulation (claims 5 and 16) and wherein the antenna array control signal is modulated onto the radiofrequency signal using on-off keying modulation to generate the transmit signal (claim 17). However, On-Off keying is just a specific type of ASK (where only two amplitude levels are being used) and ASK is notoriously well-known in the art of digital communications. For examples, Wedig or Tsai teaches the ASK comprises On-Off keying. See Wedig: ([0033]) and Tsai: [0026]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alpman as modified by Desclos to use ASK and On-Off keying for the modulation scheme in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of design option to select an alternative and well-known modulation scheme for communications. See Wedig: ([0033]) and Tsai: [0026].

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Roe et al (US 2019/0394072) is cited because it is pertinent to the antenna system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636